Allow me to join the
speakers preceding me to congratulate you, Sir, on your
election as the President of the General Assembly at this
session, the last of the present century. You surely are
well versed in this high office through your experience
with the United Nations, which will make of the
centennial transition the launching platform for ever-
more-fruitful future undertakings.
As we embark on the next century, the survival of
the United Nations as an effective global institution
comes into question. Can its role develop in the dawn of
a new era? Or will it be more like a brilliant sunset?
From the League of Nations to the United Nations, we
have continuously pinned our hopes on the United
Nations system, looking forward to a promising world
ruled by law, governed by justice and blessed with peace.
However, the wide-ranging challenges — from
questions relating to the maintenance of international
peace and security, the eradication of poverty, sustainable
development, economic growth and social progress to
globalization in meaningful terms — all yet to be met and
require firm resolve and certainly not mere rhetoric.
As crises continue to unfold throughout the world,
we must ask, and answer, certain important questions.
Why are threats to international peace and security
variably defined and selectively determined from place to
place? Why are State violators of the United Nations
Charter and international law, including the principle of
non-interference, not brought to justice? Why are the
instigators of “ethnic cleansing” and the perpetrators of
9


genocide and of crimes against humanity not checked? Why
is the fight against terrorism and narcotics so limited? And
finally, where and when will gender apartheid come to an
end?
We are convinced that those challenges and crises can
best be dealt with if the United Nations actively functions
within a framework similar to that of a state system. In this
context, the United Nations Charter serves as an explicit
and clear reference outlining the rights and responsibilities,
in their entirety, of the Member States.
The advent of the new millennium marks the closing
of the twentieth century. This is a time for the United
Nations to pause and assess the gains and losses, and the
successes and setbacks, it has experienced since its
founding. The United Nations cannot truly embark on the
next millennium until it has conclusively addressed the
unfinished items on its agenda and the many existing global
threats. One item on — and perhaps at the top of — that
agenda, though it is far from finalized, relates to Pakistani
hegemonic actions and that country’s collusion with
Talibanism in our region.
The Pakistani-Taliban occupation of land in
Afghanistan represents a clear breach of a fundamental
principle of international law, namely, the inadmissibility of
the acquisition of territory by force. It is trans-border
aggression. In addition, as the report of the Special
Rapporteur (E/CN.4/1999/40), states in paragraph 18, the
Taliban
“continue to pursue policies which are in conflict with
international human rights standards by which
Afghanistan is bound as a party to the major
international human rights instruments.”
Furthermore, the Taliban has committed repeated war
crimes and crimes against humanity, including forced
deportation; the forced displacement of hundreds of
thousands of people; the separation of thousands of men
from their families; the widespread burning and leveling of
houses and entire villages; the systematic destruction of the
agricultural base and the irrigation systems, resulting in the
loss of crops due for harvesting; and the execution of a
scorched-earth policy. This has been particularly true, on a
massive scale, in the Shamali Plains, following the July 19
Tashkent meeting of the group of “six plus two”, and just
this week in Khoja Ghar, in north-eastern Afghanistan.
Their policies of genocide, gender apartheid, trafficking of
women and girls, “ethnic cleansing”, religious and sectarian
extermination, rigid interpretation of religion, and the
pursuit of a military solution spell out the Taliban actions
in Afghanistan. They persist in their extremist agenda and
advocacy of terrorism. The increase in drug production
and trafficking, the Talibanization of the region and their
denunciation of the international community continue
unabated.
In sum, over 50 per cent of the Afghan population
has been placed under virtual house arrest, and the entire
population remains terrorized by the Taliban. The
international community is greatly disturbed and
concerned by the ominous nature of the Taliban agenda.
The responsibility of the much-discussed yet
unresolved turmoil in Afghanistan continues to lie with
the Pakistani leadership. Pakistan remains a proponent of
arm-twisting, both nuclear and conventional, in South
Asia. Afghanistan’s Pakistani-dictated position of
subordination, through the Taliban, has long undermined
the peace process. Pakistan remains implacably opposed
to the formation of a fully representative, multi-ethnic
government in Afghanistan, insisting that the Taliban not
relinquish power but gain further control. To this end,
inter alia, thousands of Pakistani military personnel,
members of the paramilitary, former commissioned
officers and thousands of recruits and “volunteers” from
Pakistani religious schools have been trained and
dispatched into Afghanistan for what has been called a
“jihad”.
The remarks made on 30 July 1999 by Ambassador
Lakhdar Brahimi, head of the United Nations Special
Mission to Afghanistan (UNSMA), regarding the presence
of thousands of armed Pakistani nationals fighting
alongside the Taliban, provide credible testimony.
In this context, perhaps the article by retired
Brigadier Usman Khalid, published in the Pakistani daily
The Frontier Post of 29 September 1999, just three days
ago, best spells out the Pakistani security dilemma in the
form of a bold confession. It states that
“the armed forces of Pakistan have been steadfast in
playing their role in safeguarding the security of the
country [Pakistan]. They have sought to safeguard
the nuclear deterrent of Pakistan, resisted pressures
to withdraw support from the mujahidin in Kashmir,
and have been steadfast in their support to the
Taliban in Afghanistan. All of these are of vital
importance to Pakistan’s security and survival.”
10


In fact, it is the intervention of Pakistan in
Afghanistan, its support for the Taliban and its attempts to
justify the Taliban’s defiance of the aspirations of the
international community, including reprehensible attempts
at Taliban recognition, which has eroded Pakistan’s
reputation, causing its political isolation throughout the
world. Those who are aware of the Afghan situation and
the Afghan resolve to resist any foreign rule continue to be
perplexed and puzzled in the face of the Pakistani position.
However, despite Talibanism and Pakistan’s massive
military intervention in Afghanistan — both of which
represent obvious breaches of the United Nations Charter,
international law and international humanitarian law — we
are delighted to note that the United Nations, following
years of skepticism or illusory thinking, appears, perhaps
for the first time and only since the open escalation of
foreign military involvement in Afghanistan, to have
developed an in-depth perception of the longstanding bitter
reality of the Pakistani role, its intervention, and the Taliban
agenda in Afghanistan.
Yet to our dismay, while this in-depth perception has
been so long in developing, the plight of the Afghan nation
has remained unresolved. It is doomed to the terrible
predicament prevailing in many parts of Afghanistan: the
inadmissible acquisition of territory by force and
interference in its internal affairs. It is because of those
fundamental questions that at the outset of my statement I
raised the question of the survival of the United Nations as
an effective global institution. Given its approach to
Afghanistan, can we still put our hope in the United
Nations system for the resolution of the Afghan crisis or
other similar or dissimilar crises? It is our earnest
conviction that the litmus test for United Nations survival
will be its engagement, without any selectivity and in the
framework of the State system, in the rigorous
implementation and enforcement of its Charter.
Pakistan is blatantly breaching the United Nations
Charter, which explicitly requires all Member States to
refrain from the threat or use of force against the territorial
integrity or political independence of any State, as well as
numerous General Assembly and Security Council
resolutions and other resolutions on terrorism and the use
of mercenaries. The reports of the Secretary-General, his
Special Envoy for Afghanistan and the United Nations
Special Rapporteur on the situation of human rights in
Afghanistan clearly bring to light the bellicose, obstinate
and intransigent attitude of the Taliban mercenaries.
In this context, the United Nations, acting through
the Security Council, has a duty to maintain international
peace and security, in accordance with the Charter. The
Pakistani aggression, State-sponsored terrorism and other
activities, which threaten the peace and security of the
region and hamper regional development and cooperation,
should be identified, condemned and dealt with by taking
appropriate measures.
Furthermore, the Islamic State of Afghanistan
earnestly expects the Security Council to consider the
imposition of immediate sanctions against both the
Taliban and their Pakistani mentors, in accordance with
paragraph 15 of Security Council resolution 1214 (1998)
of 8 December 1998 and in conformity with its
responsibility under the Charter of the United Nations.
The United Nations is also expected to use its good
offices to convince the Pakistani leadership, including its
military intelligence wing, the Inter-Services Intelligence
(ISI), to steer its policy away from intervention in
Afghanistan and towards non-intervention, so that we can
move from a Pakistani-dictated position of subordination
to a mutually dictated position of cooperation. The
Pakistani ISI should no longer thwart peace initiatives. A
first step in this regard would be the withdrawal from
Afghanistan of all armed Pakistanis, whether military
personnel or so-called religious volunteers. Pakistan
should also put a halt to its direct assistance to the
Taliban, ranging from military hardware and oil to
expertise and tactical advice. Only under such pressure
will the Taliban resume peace negotiations.
On the verge of the next millennium, the Islamic
State of Afghanistan genuinely hopes that, with the
resolution of the Afghan crisis, it will be able to serve as
a factor for peace and stability in the region, promoting
good-neighbourliness, mutual respect and cooperation and
acting as a transit country for trade between all its
neighbours, without any distinction or preference.
The United Nations is earnestly expected to step up
its efforts in the Afghan peace process. In this respect, we
greatly appreciate the untiring efforts of the Secretary-
General and Ambassador Lakhdar Brahimi, his Special
Envoy for Afghanistan. The Islamic State of Afghanistan
welcomes and fully supports the 19 July Tashkent
Declaration of the Member States that make up the “six
plus two” group, which it hopes will be fully observed.



Regrettably, the Taliban continue to voice their
adamant opposition not only to the Tashkent Declaration
but to all other peace initiatives. We sincerely welcome
paragraph 2 of the report of the Secretary-General
(A/54/378) of 21 September 1999, which states,
“it is noteworthy that only one week after the
Tashkent meeting, the Taliban began a major offensive
against the United Front in the Shomali plains, located
to the north of Kabul.”
Paragraph 3 further states,
“The Taliban insist that the UF [United Front] must
embrace the Emirate system while the UF question the
Taliban's popular mandate to make this demand.”
Mindful of the principle that there should be a
peaceful resolution of the conflict, the Islamic State of
Afghanistan earnestly desires a broad-based, fully
representative and multi-ethnic government in Afghanistan.
The Islamic State of Afghanistan, which is struggling for
sovereignty and the return of peace and normalcy through
the institution of such a government, earnestly aspires to the
resolution of fundamental issues such as the restoration of
and full respect for human rights in Afghanistan,
particularly the rights of women. Under the Taliban, women
have now been reduced to a voiceless and invisible state of
non-being, condemned to stay in their houses and stripped
of their basic rights, even the rights to work and education,
all of which is against the genuine tenets of Islam.
The Islamic State of Afghanistan welcomes the fact
that the first year of the new millennium will be observed
as the Year of Dialogue among Civilizations, as called for
by the Islamic Republic of Iran, and we believe that it will
prepare suitable ground for further understanding among the
global family, thereby contributing to collective human
civilization.
This century introduced a new paradigm based on
collective security and international organizations, concerted
approaches and international order, all based on the equal
sovereignty of States. From the United Nations Charter to
the Universal Declaration of Human Rights, the new
paradigm has affected all corners of the world. As a
troubled member of this global family, Afghanistan awaits
a collective endeavour by the international community to
deal with its problems, thereby helping the world, or at
least a part of the world, to become a better place for
humankind.








